MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Nov 26 2019, 9:16 am

court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jeffery Haupt                                            Curtis T. Hill, Jr.
Law Office of Jeffery Haupt                              Attorney General
South Bend, Indiana
                                                         Lauren A. Jacobsen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

T.L.,                                                    November 26, 2019
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-JV-1257
        v.                                               Appeal from the St. Joseph Probate
                                                         Court
State of Indiana,                                        The Honorable Jason A.
Appellee-Petitioner                                      Cichowicz, Judge

                                                         The Honorable Graham C.
                                                         Polando, Magistrate
                                                         Trial Court Cause Nos.
                                                         71J01-1812-JD-426
                                                         71J01-1809-JD-325
                                                         71J01-1901-JD-24
                                                         71J01-1901-JD-25




Court of Appeals of Indiana | Memorandum Decision 19A-JV-1257 | November 26, 2019               Page 1 of 8
      Crone, Judge.


                                             Case Summary
[1]   In four separate causes, sixteen-year-old T.L. was adjudicated delinquent for

      acts amounting to level 5 felony child pornography, level 6 felony child

      exploitation, level 6 felony escape, level 6 felony auto theft, and class A

      misdemeanor theft if committed by an adult. In a joint dispositional hearing on

      all four causes, the trial court ordered his placement in the Indiana Department

      of Correction (“DOC”). T.L. now appeals his placement. Finding that the trial

      court acted within its discretion in ordering T.L.’s placement in the DOC, we

      affirm.


                                 Facts and Procedural History
[2]   In the summer of 2018, fourteen-year-old H.S. was playing basketball on an

      outdoor court in South Bend. T.L. and his cousin were at the same outdoor

      recreation area, and T.L. approached H.S., with whom he was acquainted. The

      two went behind a nearby residence, and T.L. told H.S. that he would hurt her

      family if she did not perform oral sex on him. H.S. complied, but unbeknownst

      to her, either T.L. or his cousin was videotaping the sexual encounter on a cell

      phone. T.L. subsequently posted the video on a Facebook messenger group

      chat that he and his friends used to display videos depicting nudity and sexual

      situations. H.S.’s mother became aware of the video and notified police, who

      commenced an investigation.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1257 | November 26, 2019   Page 2 of 8
[3]   In September 2018, police received a report of two teenage boys who stole

      merchandise worth $412 from a local retail store and sped off in a vehicle with

      two other boys. The store manager and police officers gave chase, and T.L.

      was eventually found behind a dumpster outside another retail store and

      apprehended. At the time of his apprehension, he was wearing a pair of jeans

      he had stolen. The State filed a delinquency petition alleging conduct

      amounting to class A misdemeanor theft (“Cause 325”). During the pendency

      of Cause 325, T.L. was placed on home detention with electronic monitoring.

      After a factfinding hearing, the trial court entered a true finding. The State

      requested that T.L.’s home detention be continued due to the ongoing

      investigation of the videotape incident involving H.S.


[4]   Shortly thereafter, based on that incident, the State filed a juvenile delinquency

      petition alleging that T.L. committed acts amounting to level 5 felony child

      exploitation and level 6 felony child pornography if committed by an adult

      (“Cause 426”). During the pendency of Cause 426, T.L. cut off his electronic

      ankle monitor and ran away from home. His whereabouts were unknown for

      approximately two weeks, until he was discovered driving a vehicle that had

      been reported as stolen from an automobile dealership. A standoff ensued

      between T.L. and South Bend Police Department Officer Alan Wiegand.

      When Officer Wiegand walked toward the front of the vehicle in an alley, T.L.

      pressed the accelerator. However, the vehicle was in neutral, and the officer

      safely reached the driver’s side. T.L. eventually was removed from the vehicle.

      Inside the vehicle, officers discovered two additional key fobs belonging to


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1257 | November 26, 2019   Page 3 of 8
      different vehicles. T.L. was placed in detention at the local juvenile justice

      center, where he accumulated nearly forty misconduct reports in three months’

      time.


[5]   The State filed additional delinquency petitions against T.L. for conduct

      amounting to level 6 felony escape (“Cause 24”) and level 6 felony auto theft

      (“Cause 25”). T.L. admitted to the allegations in Causes 24 and 25 but denied

      the allegations in Cause 426. After a factfinding hearing in Cause 426, the trial

      court entered true findings for level 5 felony child exploitation and level 6

      felony child pornography. The court ordered that T.L. undergo a psychosexual

      evaluation. During the evaluation, he admitted to being involved in a gang and

      reported that he had stolen more than fifty vehicles without being caught. He

      also requested a copy of his police report so that he could write a rap song about

      it. Evaluating psychologist Dr. Jeffrey Burnett found T.L. to be antisocial,

      impulsive, and self-centered, and a high risk to reoffend.


[6]   The trial court conducted a joint dispositional hearing for all four causes. Dr.

      Burnett recommended that T.L.’s placement be restrictive. The probation

      department recommended placement in the DOC based on the findings in Dr.

      Burnett’s report and T.L.’s numerous misconduct reports, which included

      incidents of gang promotion, threatening staff and peers, and battering a peer.

      The trial court committed T.L. to the DOC. T.L. now appeals his

      commitment. Additional facts will be provided as necessary.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1257 | November 26, 2019   Page 4 of 8
                                     Discussion and Decision
[7]   T.L. challenges his placement in the DOC. The disposition of a juvenile

      adjudicated a delinquent is a matter committed to the trial court’s discretion,

      subject to the statutory considerations of the child’s welfare, community safety,

      and the policy favoring the least harsh disposition. R.H. v. State, 937 N.E.2d
386, 388 (Ind. Ct. App. 2010). We review the trial court’s dispositions for an

      abuse of discretion, which occurs if its decision is clearly against the logic and

      effect of the facts and circumstances before it or the reasonable inferences that

      may be drawn therefrom. Id.


[8]   Juvenile court proceedings are civil, not criminal, in nature. J.S. v. State, 110
N.E.3d 1173, 1175 (Ind. Ct. App. 2018), trans. denied (2019). “[T]he goal of the

      juvenile process is rehabilitation so that the youth will not become a criminal as

      an adult.” Id. at 1175-76 (quoting R.H., 937 N.E.2d at 388). Thus, juvenile

      courts have a variety of placement choices. Id. at 1176. Indiana Code Section

      31-37-18-6 reads,


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:

              (1) is:


              (A) in the least restrictive (most family like) and most appropriate
              setting available; and


              (B) close to the parents’ home, consistent with the best interest
              and special needs of the child;
      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1257 | November 26, 2019   Page 5 of 8
               (2) least interferes with family autonomy;


               (3) is least disruptive of family life;


               (4) imposes the least restraint on the freedom of the child and the
               child’s parent, guardian, or custodian; and


               (5) provides a reasonable opportunity for participation by the
               child’s parent, guardian, or custodian.


[9]    Indiana Code Section 31-37-18-9(a)(5) requires the trial court to state its reasons

       for the disposition chosen. This involves the trial court’s issuance of written

       findings and conclusions concerning the child’s care, treatment, rehabilitation,

       or placement; parental participation in the plan; efforts made to prevent the

       child’s removal from the parent; family services offered; and the court’s reasons

       for its disposition. Ind. Code § 31-37-18-9(a)(1)-(5).


[10]   Here, the trial court issued findings indicating its consideration of the statutory

       factors and its reasons for ordering placement in the DOC. These include:

       T.L.’s actions while on home placement, e.g., removing his electronic

       monitoring device and committing new delinquent acts; his repeated

       misconduct while detained in the juvenile justice center, which demonstrates

       that lesser restrictive means of controlling his behavior have failed; and the

       danger he poses to himself and others based on the serious nature of his

       offenses. Appealed Order at 2-3. At the close of the dispositional hearing, the

       trial court addressed T.L.’s harm to the community, his multiple offenses in the

       four separate causes before it, his numerous incident reports during detention,

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1257 | November 26, 2019   Page 6 of 8
       the circumstances of the sexually graphic videotaping, in which “you, for your

       own kicks, decided to humiliate another person,” and the fact that “you lied to

       my face in the – with respect to the auto theft charge.” Tr. Vol. 2 at 90-91. The

       trial court acknowledged that commitment to the DOC is harsh and that it has

       been “extraordinarily difficult anytime” it has made that finding. Id. at 90.

       Ultimately, however, the court did make that finding, and reasoned that T.L.

       had “the fewest prospects for rehabilitation of anyone I’ve seen. And I highly

       doubt that even the DOC can do anything, but it’s all I’ve got.” Id. at 91.


[11]   To the extent that T.L. touts his absence of a prior record as militating toward a

       less restrictive placement, we are unpersuaded, given the number and nature of

       the offenses before the trial court for disposition as well as T.L.’s conduct

       during the pendency of the proceedings. Like the trial court, we find

       particularly troubling T.L.’s activity related to (secretly) videotaping people in

       compromising, pornographic positions and posting the videos on a Facebook

       chat group specifically devoted to such videos. See Tr. Vol. 2 at 57 (H.S.’s

       testimony that T.L. told her he was just texting someone). T.L. was both the

       creator and the distributor of the objectionable material. Moreover, he

       demonstrated a lack of remorse for his delinquent conduct, bragging to Dr.

       Burnett about having stolen fifty vehicles without being caught and expressing

       his desire to use the details of his criminal activity as lyrics for a rap song. Lack

       of juvenile record notwithstanding, less restrictive options have been tried during

       the pendency of the proceedings and have failed spectacularly. Home detention

       with electronic monitoring did not deter T.L., as he simply cut off the device


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1257 | November 26, 2019   Page 7 of 8
       and continued to commit delinquent acts. His nearly forty misconduct reports

       during his three-month tenure at the juvenile justice center, which include

       physically violent conduct and gang recruitment, do not engender confidence

       for his future success if placed outside the DOC. In short, the logic and effect of

       the facts and circumstances before the trial court support its decision to place

       T.L. in the DOC, and as such, we conclude that the court acted within its

       discretion. Accordingly, we affirm.


[12]   Affirmed.


       Baker, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1257 | November 26, 2019   Page 8 of 8